Filed 12/1/99 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







1999 ND 208







Louis Charles Hamilton, II, 		Plaintiff and Appellant



v.



Joe A. Johnson, 		Defendant and Appellee







No. 990241







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Norman J. Backes, Judge.



AFFIRMED.



Per Curiam.



Louis Charles Hamilton, II, pro se.  Submitted on brief.



Mark R. Fraase and Douglas W. Nesheim, Wegner, Fraase, Nordeng, Johnson & Ramstad, 15 South Ninth Street, Fargo, ND 58103, for defendant and appellee.  Submitted on brief.

Hamilton v. Johnson

No. 990241



Per Curiam.

[¶1]	Louis Charles Hamilton, II appealed from a summary judgment dismissing his action against Joe A. Johnson alleging legal malpractice, intentional infliction of emotional distress, and negligent infliction of emotional distress.  We affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom